Exhibit 10.1




AMENDMENT TO
STOCK OPTION AGREEMENTS
[D. Nielsen]


This Amendment to Stock Option Agreements (this “Amendment”) is made and entered
into as of October 3, 2016, by and between CommunityOne Bancorp, a North
Carolina corporation (the “Company) and David L. Nielsen (the “Participant”).


WHEREAS, the Company and the Participant are parties to a Stock Option Agreement
dated October 1, 2014 and a Stock Option Agreement dated July 31, 2015 (the
“October 11, 2014 Option Agreement” and the “July 31, 2015 Option Agreement”,
respectively);


WHEREAS, the Company is party to an Agreement and Plan of Merger by and between
Capital Bank Financial Corp. and the Company, dated as of November 22, 2015 (the
“Merger Agreement”);
WHEREAS, the Company and the Participant desire to amend the October 1, 2014
Option Agreement and the July 31, 2015 Option Agreement to provide that to the
extent that the Options (as defined under such agreements) covered by such
agreements are unvested as of immediately prior to the Effective Time, the term
of such unvested Options shall expire and terminate immediately prior to the
Effective Time (to the extent not previously forfeited);
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration the receipt of which the parties acknowledge, the Company and the
Participant agree as follows:
1. Each of the October 1, 2014 Option Agreement and the July 31, 2015 Option
Agreement is hereby amended to add the following at the end of Section 1(d):
Notwithstanding anything to the contrary herein, to the extent that any of the
Options are unvested as of immediately prior to the Effective Time (as defined
in the Merger Agreement), the term of such Options shall expire and terminate
immediately prior to the Effective Time (to the extent such Options are not
previously forfeited). “Merger Agreement” means the Agreement and Plan of Merger
by and between Capital Bank Financial Corp. and the Company, dated as of
November 22, 2015.
2. This Amendment may be executed in counterparts, each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year written below.




COMMUNITYONE BANCORP    PARTICIPANT:


By: ___/s/ Robert L. Reid _____ ___/s/ David L. Nielsen _____


Title: _President & CEO________    Date: _____10/3/2016______


Date: _10/3/2016______________






1

